DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 03/7/22 & 7/26/22.
Claims 1-2 are presented for examination.
This application is a CON of 17/088,955 filed on 11/04/2020 now PAT 11,288,670 which is a CON of 16/724,660 12/23/2019 now PAT 10,832,243 which is a CON of 15/404,297 filed on 01/12/2017 now PAT 10,521,793

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,288,670 (hereinafter referred as '670). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 1 of the present application recites the following limitations:
A system comprising: a plurality of devices to enable a user to enter a personal identification number (PIN) to authenticate a transaction, wherein: the plurality of devices comprises a first device, a second device, a third device and a fourth device, wherein the first device is communicatively coupled to the fourth device, and a veracity of a point of sale terminal is authenticated by the first device and the second device based on the transaction; the first device receives a randomized PIN layout derived by the fourth device, and displays the randomized PIN layout on a first display of the first device to enable the user to enter a series of key presses at the second device; the second device accepts the series of key presses from the user to produce a PIN token indicating each of the series of key presses; and the third device is communicatively coupled to the second device to: generate the randomized PIN layout, receive the PIN token from the second device without the PIN token being present on the first device, and combine the PIN layout and the PIN token to produce the PIN.
Whereas claim 1 of '670 application, the applicant claims:
A plurality of devices to enable a user to enter a personal identification number (PIN) to authenticate a transaction, wherein: the plurality of devices comprises a first device, a second device, a third device and a fourth device, wherein the first device is communicatively coupled to the fourth device, and a veracity of a point of sale terminal is authenticated by the first device and the second device based on the transaction; the first device receives a randomized PIN layout derived by the fourth device, and displays the randomized PIN layout on a first display of the first device to enable the user to enter a series of key presses at the second device; the second device accepts the series of key presses from the user to produce a PIN token indicating each of the series of key presses; and the third device is communicatively coupled to the second device to: derive the randomized PIN layout, receive the PIN token from the second device without the PIN token being present on the first device, and combine the randomized PIN layout and the PIN token to produce the PIN.
The instant claims obviously encompass the claimed invention of '670 patent and differ only by terminology. To the extent that the present claim 1 recites “generate the randomized PIN layout ...” as compared to “derive the randomized PIN layout …” to the claimed invention of '670 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993.
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentably distinct from claims of a first application. In re Vogel, 164 USPQ 619 (CCPA 1970).
Claim 2 is also rejected under double patent in view of Claim 11 of '670 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mallon et al. (US 10,394,995) teaches method and system for schematic driven 2D chaining in an integrated circuit layout.
Han et al. (US 2018/0039469) teaches terminal and controlling method thereof.
Yim (US 2019/0392422) teaches mobile terminal and control method thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887